

113 HR 3218 IH: Flood Insurance Fairness Act of 2013
U.S. House of Representatives
2013-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3218IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2013Mr. Nugent (for himself, Ms. Castor of Florida, Mr. Rooney, Ms. Ros-Lehtinen, Mr. Bilirakis, Mr. Garcia, Mr. Young of Florida, Mr. Miller of Florida, Mr. Posey, Mr. Webster of Florida, Mr. Ross, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo delay increases in flood insurance premium rates under the national flood insurance program until completion of the pending study regarding the affordability of such rates and congressional consideration of reforms to make such rates affordable, and for other purposes.1.Short titleThis Act may be cited as the Flood Insurance Fairness Act of 2013.2.Delay in flood insurance premium changes until completion of affordability study(a)In generalNotwithstanding any other provision of law, the amendments made by sections 100205 and 100207 of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 917) to sections 1307 and 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4014 and 4015) shall not take effect until the expiration of the 180-day period beginning on the date that the House of Representatives and the Senate have both completed consideration of a qualified joint resolution pursuant to section 4.(b)Effective dateSubsection (a) shall take effect as if enacted as part of the Biggert-Waters Flood Insurance Reform Act of 2012.3.Determination of affordability; submission of proposed legislative changes(a)In generalThe Administrator of the Federal Emergency Management Agency shall submit to the Congress, and to the Secretary of the Senate if the Senate is not in session and to the Clerk of the House of Representatives if the House is not in session, together with the report referred to in section 2(a) of this Act—(1)a determination of whether risk premium rates for flood insurance coverage under the national flood insurance program resulting from the amendments referred to in section 2(a) of this Act are substantially affordable for all homeowners; and(2)if the determination under paragraph (1) of this subsection is that such premium rates are not substantially affordable for all homeowners—(A)recommendations for legislative modifications, including any modifications necessary to the amendments referred to in section 2(a), sufficient to ensure that risk premium rates for flood insurance coverage under the national flood insurance program resulting from the amendments referred to in section 2(a) of this Act are substantially affordable for all homeowners; and(B)a proposed joint resolution that provides for the legislative modifications under subparagraph (A).(b)Public availabilityThe Administrator shall make the matter submitted to the Congress pursuant to subsection (a), including the proposed joint resolution, publicly available, and shall publish in the Federal Register a notice of the matter and information on how it can be obtained.4.Expedited consideration of recommendations for reforms(a)Qualified joint resolutionFor purposes of this section, the term qualified joint resolution means only a joint resolution described in section 3(2)(B) of this Act.(b)IntroductionA proposed qualified joint resolution transmitted by the Administrator of the Federal Emergency Management Agency under section 3(a) shall be introduced in the Senate (by request) on the next day on which the Senate is in session by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate and shall be introduced in the House of Representatives (by request) on the next legislative day by the majority leader of the House or by a Member of the House designated by the majority leader of the House.(c)No referralA qualified joint resolution shall not be referred to a committee in either House of Congress and shall immediately be placed on the calendar.(d)Motion To proceedA motion to proceed to a joint resolution is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to a motion to postpone, and all points of order against the motion are waived. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a qualified joint resolution is agreed to, the qualified joint resolution shall remain the unfinished business of the respective House until disposed of.(e)Expedited consideration in the House of RepresentativesIn the House of Representatives, a qualified joint resolution shall be considered as read. All points of order against the qualified joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the qualified joint resolution to its passage without intervening motion except 2 hours of debate shall be divided equally between the majority and minority leaders or their designees. A motion to reconsider the vote on passage of the qualified joint resolution shall not be in order. A vote on final passage of the qualified joint resolution shall be taken in the House of Representatives on or before the close of the 10th legislative day after the date of the introduction of the qualified joint resolution in the House of Representatives.(f)Expedited procedure in the Senate(1)ConsiderationIn the Senate, consideration of a qualified joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, a motion to postpone, a motion to proceed to the consideration of other business, or a motion to commit the qualified joint resolution is not in order.(2)PassageIf the Senate has proceeded to a qualified joint resolution, the vote on passage of the qualified joint resolution shall occur immediately following the conclusion of consideration of the qualified joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate. A vote on the final passage of the qualified joint resolution shall be taken in the Senate on or before the close of the 10th legislative day after the date of the introduction of the qualified joint resolution in the Senate.(3)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a qualified joint resolution shall be decided without debate.(g)Points of orderIn the Senate or the House of Representatives, a Member of the Senate or House of Representatives, respectively, may raise a point of order that a qualified joint resolution does not meet the definition of a qualified joint resolution under subsection (a).(h)AmendmentA qualified joint resolution shall not be subject to amendment in either the House of Representatives or the Senate.(i)In generalIf, before passing a qualified joint resolution, one House receives from the other a qualified joint resolution—(1)the qualified joint resolution from the other House shall not be referred to a committee; and(2)with respect to a qualified joint resolution of the House receiving the qualified joint resolution—(A)the procedure in that House shall be the same as if no qualified joint resolution had been received from the other House until the vote on passage; but(B)the vote on final passage shall be on the qualified joint resolution of the other House.(j)Exercise of rulemaking powersThis section is enacted by the Congress—(1)as an exercise of the rulemaking power in the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a qualified joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.